
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 159
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		CONCURRENT RESOLUTION
		Recognizing the fifth anniversary of the
		  declaration by the United States Congress of genocide in Darfur,
		  Sudan.
	
	
		Whereas, on July 22, 2004, the Senate of the United States
			 and the U.S. House of Representatives passed S. Con. Res. 133 and H. Con. Res.
			 467, respectively, thereby declaring genocide in Darfur, Sudan;
		Whereas, on September 9, 2004, then-Secretary of State
			 Colin Powell concurred with the Congress, asserting that, “genocide has been
			 committed in Darfur” and that “the [G]overnment of Sudan and the Janjaweed bear
			 responsibility”;
		Whereas this historic determination was made in response
			 to irrefutable evidence of a systematic campaign of ethnic cleansing launched
			 by the Sudanese regime, characterized by the manipulation of ethnic and tribal
			 tensions, the arming of proxy forces, aerial bombardment of civilians,
			 destruction of irrigation systems, poisoning of wells, razing of villages,
			 forced displacements, mass murder, abduction, looting, torture, and
			 rape;
		Whereas as a result of the Sudanese regime’s genocidal
			 campaign in Darfur, over 300,000 Darfuris have died and nearly 3,000,000 have
			 been displaced;
		Whereas the Sudanese regime employed similar tactics
			 during its war in Southern Sudan, which lasted over 20 years and left over
			 2,000,000 dead and another 4,000,000 displaced;
		Whereas the war in Southern Sudan ostensibly ended upon
			 conclusion of the Comprehensive Peace Agreement for Sudan (CPA) in 2005, but
			 the CPA has not been fully implemented and observers repeatedly have warned
			 that it is at risk of collapse;
		Whereas the declaration of genocide by the United States
			 was intended to galvanize international attention and serve as a call to action
			 for responsible nations, as well as the United Nations, to take effective
			 action to deter and suppress genocide in Darfur;
		Whereas despite the passage of 5 long years since the
			 declaration of genocide by the United States Congress, the signing of the
			 Darfur Peace Agreement (DPA) in May 2006, significant efforts on the part of
			 some responsible nations, the heroic actions of humanitarian workers and human
			 rights campaigners, and the deployment of a joint African Union-United Nations
			 peacekeeping mission for Darfur (UNAMID), the deadly conflict in Darfur
			 continues; and
		Whereas the conflicts in Darfur and Southern Sudan are
			 inextricably linked, and if the CPA fails there can be little hope for peace in
			 Darfur: Now, therefore, be it
		
	
		That Congress—
			(1)solemnly recognizes the fifth anniversary
			 of the declaration by the United States Congress of genocide in Darfur,
			 Sudan;
			(2)regrets that this
			 determination has yet to yield effective action on the part of the United
			 Nations and other nations which maintain significant influence in Sudan,
			 including China and certain members of the Arab League;
			(3)urges the United States to work with other
			 responsible nations to support a negotiated settlement to the conflict in
			 Darfur and full implementation of the Comprehensive Peace Agreement (CPA) for
			 Sudan, in accordance with the terms and timeline established therein, while
			 implementing a more robust set of multilateral measures against those
			 individuals who act as obstructionists to peace, including those who continue
			 to sell arms to belligerents in Sudan;
			(4)urges member states of the United Nations
			 to provide sufficient resources to support the deployment of a fully
			 capacitated African Union/United Nations Mission in Darfur (UNAMID), including
			 by supplying required tactical and utility helicopters and other mission
			 enablers; and
			(5)urges the parties
			 to the conflict in Darfur to cease their attacks upon civilians and
			 humanitarian and peacekeeping operations, and to fully commit to finding a
			 political solution to the crisis in Darfur without further delay.
			
	
		
			Passed the House of
			 Representatives July 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
